Citation Nr: 0803947	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  01-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether RO decision in January 1966, which denied service 
connection for residuals of injuries of the left and right 
arms, may be reversed or amended on the basis of clear and 
unmistakable error.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
injuries of the left and right arms.  

 
REPRESENTATION

Appellant represented by:	Jill W. Mitchell, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1959 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That rating decision denied the 
veteran's application to reopen a claim of entitlement to 
service connection for residuals of injuries of the left and 
right arms, and denied a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).

In November 2002, the Board remanded the case.  At that time 
the Board determined that the veteran's notice of 
disagreement contained language asserting a claim that the 
RO's January 1966 decisions should be reversed or amended on 
the basis of clear and unmistakable error.  The case was 
remanded to the RO for it to address the CUE theory of 
entitlement in a statement of the case (SOC).  A SOC on that 
issue was provided in July 2003, which determined that there 
was no clear and unmistakable error in the January 1966 
rating decision.  The veteran perfected an appeal on that 
issue in September 2003.

In April 2004, the Board denied the veteran's clear and 
unmistakable error claim relating to the RO's January 1966 
decisions, application to reopen a claim of entitlement to 
service connection for residuals of injuries of the left and 
right arms, and denied a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued a memorandum decision in April 2007 that vacated 
and remanded the case in regard to issues involving the 
veteran's clear and unmistakable error claim relating to the 
RO's January 1966 decisions, application to reopen a claim of 
entitlement to service connection for residuals of injuries 
of the left and right arms.  


FINDING OF FACT

The RO's January 19, 1966 decision, denying service 
connection for residuals of injuries of the left and right 
arms on the basis that the injuries resulted from the 
veteran's own willful misconduct, and were not incurred in 
line of duty, was undebatably erroneous.


CONCLUSIONS OF LAW

1.  The January 1966 RO decision denying service connection 
for residuals of injuries of the left and right arms on the 
basis that the injuries resulted from the veteran's own 
willful misconduct, and were not incurred in line of duty, 
was clearly and unmistakably erroneous and is reversed.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2007).

2.  In light of the finding of clear and unmistakable error 
in the January 1966 RO decision, the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for residuals of injuries of the left and 
right arms is dismissed as moot. 38 U.S.C.A. § 7104 (West 
2002). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Clear and unmistakable error 
(CUE) claims are legal challenges to prior Board or RO 
decisions and do not involve the submission of additional 
evidence because any finding of CUE must be based on the 
record and law that existed at the time of the rating 
decision in question.  Russell v. Principi, 3 Vet. App. 310 
(1992).  Thus, the Veterans Claims Assistance Act of 2000 
(VCAA) is not applicable to motions alleging CUE in prior VA 
decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).

Background

In August 1965, the veteran filed a claim for service 
connection for residuals of injuries of the left and right 
arms.  Service medical records included an undated clinical 
record reflecting that the veteran sustained a laceration of 
the right forearm in February 1960 with loss of the ulnar 
nerve.  A Service Department record indicated this injury was 
in line of duty.

Service medical records showed that the veteran was involved 
in a motor vehicle accident late as a driver in the morning 
at approximately 1100 or 1200 hours on September 22, 1962.  
The record reflected that while attempting to pass several 
vehicles, the vehicle the veteran was driving hit a truck 
which was in the process of turning left.

The veteran was transported to the U.S. Army Hospital at Fort 
Rucker that day.  A doctor's progress note that day noted 
that the veteran was highly intoxicated and incoherent.  He 
was taken to the operating room where between 1500 and 1615 
hours, under general anesthesia, he underwent debridement and 
application of a cast of the left arm.  The operative 
diagnosis was traumatic compound fracture of the left humerus 
and radius and ulnar with laceration of soft structure; no 
apparent nerve or artery involvement.  A nursing note after 
the surgery, at 1620 hours, noted a strong odor of alcohol to 
breath.  He was transferred to another facility to an 
intensive care unit for subsequent treatment.

Two clinical record cover sheets dated September 22, 1962 
included diagnoses of drunkenness, simple, acute, and of 
simple, acute, alcoholism.  Another sheet dated then contains 
a note of no evidence of alcohol or narcotic, and indicates 
line of duty.

An October 1962 report of investigation for line of duty and 
misconduct status includes a number of associated exhibits.  
In Exhibit C, the veteran stated that he started to pass a 
car in front of him and almost got past that vehicle when he 
saw a truck on the right side of the road giving a right hand 
turn signal.  He stated he thought the truck was going to 
turn right.  He proceeded ahead and at the moment he saw that 
truck was turning left, to avoid hitting the truck in the 
side, the veteran tried to make it back into the right hand 
lane.  He then collided with the right rear of the truck.  He 
did not feel he was exceeding the speed limit.

In Exhibit D, the driver of the truck stated that he gave a 
left turn signal and two cars behind him slowed.  He did not 
see the third car, the one the veteran was driving, until he 
came behind.  The driver gunned his motor to get off the 
highway but was hit.

In Exhibit E, the owner of the car the veteran was driving, 
and also an occupant of that car, stated that the veteran 
went to pass the first two cars.  It was not until the 
veteran was even with one of the cars that anyone gave any 
sign.  The driver of the truck that was hit held his hand and 
arm up and slowly downward and started turning.  The veteran 
did not put on brakes if any until they hit the truck.

In Exhibit G, one of the drivers of the two cars ahead of the 
veteran's car described the episode leading to the accident.  
He also stated that he estimated that the veteran's vehicle 
struck the truck at about 45 to 55 miles per hour.  He stated 
that he did not know if either driver was under the influence 
of alcohol.

In Exhibit H, the officer of the day at the Fort Rucker U.S. 
Army Hospital certified that he had examined and treated the 
veteran; and that in his opinion, the veteran was acutely 
intoxicated from alcohol, based on the veteran's strong 
alcoholic odor, slurred speech, and drunken behavior.

The October 1962 report of investigation for line of duty and 
misconduct status, contains the investigating officer's 
conclusion that after thoroughly reviewing the circumstances 
concerning the accident, the finding was "in line of duty."  

The report noted that although the veteran had been drinking 
at some time prior to the accident, the investigating officer 
felt that this accident could have happened to anyone under 
the circumstances.  In this regard, the investigating officer 
noted that he had spoken to the Alabama Highway Patrol 
officer who investigated the accident.  That Highway Patrol 
officer said that under the circumstances of the accident, 
that the veteran had acted to the best of his ability in 
handling the situation and had avoided a much more serious 
accident by maintaining control of the car.  That officer 
stated that this accident could have happened to anyone.  He 
indicated that although the veteran had consumed alcohol at 
some time prior, that each person is affected differently by 
alcohol and that the veteran may well have been in shock 
following the accident.  As a result of his investigation, no 
charges were made against the veteran at the time of the 
accident.

In November 1962, the Office of the Adjutant General made a 
final determination that the injury incurred in September 
1962 was in line of duty.

An October 1963 report of Physical Evaluation Board 
Proceedings listed disabilities of the right and left arms 
associated with injuries in February 1960 and September 22, 
1962, respectively.  That report contains findings that these 
disabilities were not the result of intentional misconduct or 
willful neglect or incurred during a period of unauthorized 
absence, and were the proximate result of the performance of 
duty and were incurred in line of duty.  The combined rating 
of disability was 70 percent.  The report contains a 
recommendation that the veteran be permanently retired from 
the service.

In a September 1965 VA examination, the findings included 
left and right arm injury residuals.

In a report of accidental injury dated in December 1965, the 
veteran described an accident in February 1960 in which he 
was running in the dark and stepped in a ditch and stumbled, 
falling into a phone booth and cutting his arm.  He stated 
that he had been drinking beer prior to the accident.

In another report of accidental injury dated in December 
1965, the veteran described the vehicular accident in 
September 1962.  In that report, he stated that he had been 
drinking the night before and had been out most of the night 
before, and that the alcohol was still in effect in his 
system.

An administrative decision of January 1966 held that 
lacerations suffered by the veteran in February 1960 were the 
result of his own willful misconduct and not incurred in the 
line of duty.  This decision was based on the following 
discussion in the decision.  Apparently the military did not 
conduct an investigation.  The veteran admitted drinking.  It 
was reasonable to assume a normal prudent person would  have 
exercised proper caution, and would not have run a race with 
another person in a dark, unfamiliar area, or in a dark area 
where a known hazard (ditch) existed.

Another administrative decision of January 1966 held that 
injuries received by the veteran on September 22, 1962 as a 
result of an automobile accident, were the result of his own 
willful misconduct and were not incurred in the line of duty.  
This decision was based on the following discussion in the 
decision.  The military determined that the accident was in 
the line of duty.  However, the evidence showed that the 
veteran was attempting to pass three automobiles.  Further, 
the first vehicle, the pickup truck hit, was over 100 yards 
ahead.  There was a witness statement that the truck driver 
had signaled and the veteran's automobile pulled out 
subsequently. The medical report showed the veteran was 
highly intoxicated, and by his own admission, he had been out 
most of the night before and was under the influence of 
alcohol.

In a January 1966 Rating decision, the RO implemented the two 
administrative decisions of January 1966, denying service 
connection for residuals of injuries of the left and right 
arms.  In that decision, the RO noted that the Authorization 
Unit had determined that the injuries to both upper 
extremities were the result of the veteran's own willful 
misconduct, and not incurred in line of duty.

In March 2000, the veteran filed a claim for CUE of the RO 
decisions in January 1966.  



Applicable Law

Previous determinations that are final and binding, such as 
the January 1966 RO decisions, will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  To establish a valid CUE claim, there must have 
been an error in the prior adjudication of the claim; either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  CUE 
is a very specific and rare kind of error; it is an 
undebatable error of fact or of law which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for that 
error.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims explained that in order 
for CUE to exist:

(1)"[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Id. at 245.  See also, Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and, unless it is the kind of error, that if true, would be 
CUE on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non- specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

Under the pertinent regulations in effect at the time of the 
January 1966 RO decisions, the requirements for peacetime 
disability compensation under 38 U.S.C. § 331, provided for 
basic entitlement for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C. 
§ 331 (1964).  No compensation was to be paid if the 
disability was the result of the veteran's own willful 
misconduct.  See also 38 C.F.R. § 3.301(a) (effective July 1, 
1965).  

"In the line of duty" was defined as an injury or disease 
incurred or aggravated during a period of active military, 
naval, or air service unless such injury or disease was the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.1(m) (effective July 1, 1965).  

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the VA unless it 
is patently inconsistent with the requirements of law 
administered by the VA.  38 C.F.R. § 3.1(m) (effective July 
1, 1965).  
Requirements as to line of duty were not met if at the time 
the injury was suffered or disease contracted the veteran 
was: (1) Avoiding duty by desertion, or was absent without 
leave which materially interfered with the performance of 
military duty; (2) Confined under a sentence of court-martial 
involving an unremitted dishonorable discharge; and (3) 
Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m) 
(effective July 1, 1965).

VA regulation 38 C.F.R. § 3.1(n) defined willful misconduct 
as follows: Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action (malum in se 
or malum prohibitum): (1) It involved deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences; (2) Mere 
technical violation of police regulations or ordinances would 
not per se constitute willful misconduct;  (3) Willful 
misconduct would not be determinative unless it was the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n) (effective July 1, 1965).  

Analysis

Applying 38 C.F.R. § 3.1 (Jan 1, 1966) to the facts before 
the RO in January 1966, the Board finds the RO decision 
denying service connection for residuals of injuries of the 
left and right arms was an unreasonable construction of 
regulation and not supported by record.  

In evaluating the evidence before the RO in January 1966, it 
is clear that the service department found the injuries to 
the left and right arms in service were in line of duty.  
While no investigation was performed regarding the injuries 
to the right arm incurred in February 1960, a service 
department finding indicated in line of duty.  A service 
department investigation was performed regarding the incident 
that led to the injuries to the left arm in September 1962.  
An investigating military officer interviewed the Highway 
Patrolman who came to the accident scene.  According to the 
Highway Patrolman, the September 1962 accident could have 
happened to anyone under the circumstances, thereby implying 
that alcohol did not play a role in the accident.  The 
service department findings also included statements from 
passengers in the car with the veteran and the driver of the 
truck, and medical records post-accident.  Based upon the 
investigation, a specific finding of in line of duty was made 
by the service department.  There was no finding of willful 
misconduct on the part of the veteran involving either 
incident, despite the evidence of prior alcohol consumption.  

In January 1966 administrative decisions, the RO evaluated 
and weighed the same evidence considered by the service 
department and determined that the actions by the veteran 
that led to his left and right arm injuries were the result 
of his own willful misconduct and were not in the line of 
duty.  The January 1966 rating decision reiterated the 
findings from the administrative decisions.  

As noted above, the pertinent laws and regulations at that 
time stated that a service department determination of in 
line of duty would be binding on VA unless it was patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m) (January 1, 1965) (emphasis added).    

Since the service department determined both incidents with 
resultant injuries to be in line of duty, the burden was on 
VA to demonstrate that accepting such binding determination 
from the service department was patently inconsistent with 
laws administered by VA.  The RO failed to meet this burden 
in the January 1966 rating decision.  

In finding that the injuries were the result of the veteran's 
own willful misconduct, the RO, in its January administrative 
decisions and January 1966 rating decision,  readjucated the 
in line of duty determination previously investigated, 
evaluated and  decided upon by the service department, 
without affording the service department findings the 
appropriate deference under 38 C.F.R. § 3.1(m) (January 1, 
1965).  Both administrative decisions indicated that the 
record showed the veteran was under the influence of alcohol 
when the accidents occurred; however, the service department 
weighed and considered this evidence in making its 
determinations.  Further, the second incident was 
investigated by the military.  The findings from the military 
investigation were not shown to be contrary to VA 
regulations.  

The RO failed to identify any incompetence or material flaw 
in the military investigation in finding that the veteran's 
actions were not willful misconduct and in line of duty.  
There was no showing that material evidence was not 
considered by the service department in making the in line of 
duty determination.  Moreover, no material evidence followed 
the in line of duty determination by the service department 
that could have been reasonably construed as warranting a 
finding that accepting such determination would have been 
patently inconsistent with laws administered by VA.  

Based upon the above, the Board concludes that the January 
19, 1966 rating decision was clearly and unmistakable 
erroneous in denying service connection for residuals of 
injuries of the left and right arms.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007).

New and Material Claim

The Board's decision that the RO decision in January 1966, 
which denied service connection for residuals of injuries of 
the left and right arms, was CUE renders moot the issue 
whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
injuries of the left and right arms.  As such, the claim is 
dismissed as moot.  38 U.S.C.A. § 7104 (West 2002). 


ORDER

The RO's January 1966 rating decision, which denied service 
connection for residuals of injuries of the left and right, 
was clearly and unmistakably erroneous. 

The issue as to whether new and material evidence has been 
submitted to reopen the claim for service connection for 
residuals of injuries of the left and right arms is dismissed 
as moot.  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


